Name: Commission Regulation (EC) NoÃ 1156/2006 of 28 July 2006 establishing for 2006 budgetary ceilings for partial or optional implementation of the Single Payment Scheme, annual financial envelopes for the Single Area Payment Scheme and maximum amounts for granting separate sugar payments provided for under Council Regulation (EC) NoÃ 1782/2003, and amending that Regulation
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy
 Date Published: nan

 29.7.2006 EN Official Journal of the European Union L 208/3 COMMISSION REGULATION (EC) No 1156/2006 of 28 July 2006 establishing for 2006 budgetary ceilings for partial or optional implementation of the Single Payment Scheme, annual financial envelopes for the Single Area Payment Scheme and maximum amounts for granting separate sugar payments provided for under Council Regulation (EC) No 1782/2003, and amending that Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Articles 41(1) and (1)(a), 64(2), 70(2), 71(2), 110i(3) and (4), 110l(1), 143b(3), 145(i), and 155, Whereas: (1) For the Member States making use of the option provided for in Article 62 of Regulation (EC) No 1782/2003, the national ceilings set in Annex VIII to that Regulation should be revised on the basis of the information communicated under Article 145(i) thereof. (2) The Communitys financial contribution towards support programmes of specific measures to assist livestock farming in outermost regions is provided for as from 2006 in Article 23 of Council Regulation (EC) No 247/2006 of 30 January 2006 laying down specific measures for agriculture in the outermost regions of the Union (2). The Member States concerned should in consequence deduct from the national ceilings set in Annex VIII to Regulation (EC) No 1782/2003 the amount of the contribution corresponding to those specific measures initially included in Annex VIII. (3) The national ceilings set under point K(2) of Annex VII to Regulation (EC) No 1782/2003 should be adjusted to take into account the most recent data on chicory and the national ceilings set in Annex VIII to that Regulation should be amended accordingly, without however changing the overall amounts. (4) The ceilings set in point K(2) of Annex VII to Regulation (EC) No 1782/2003 should also be amended to take into account the quantities of quotas sugar and quota inulin syrup which were produced in one Member State from beet and chicory grown in another Member State during the 2000/01 to 2005/06 marketing years. The national ceilings set in Annexes VIII and VIIIa to that Regulation should be amended accordingly. (5) For Member States implementing the Single Payment Scheme provided for in Title III of Regulation (EC) No 1782/2003 in 2006, the budgetary ceilings for each of the payments referred to in Articles 66 to 69 of that Regulation should be fixed for 2006 under the conditions laid down in Section 2 of Title III. (6) For the Member States making use, in 2006, of the option provided for in Article 70 of Regulation (EC) No 1782/2003, the budgetary ceilings applying to the direct payments excluded from the Single Payment Scheme should be fixed for 2006. (7) For the Member States making use of the transitional period provided for in Article 71 of Regulation (EC) No 1782/2003, the budgetary ceilings applying to the direct payments listed in Annex VI to that Regulation should be fixed for 2006. (8) The maximum amount of aid for olive groves referred to in Article 110i(3) of Regulation (EC) No 1782/2003 should be adjusted according to the value of the coefficient referred to in Annex VII(H) and the amount withheld under Article 110i(4), notified by the Member States concerned, and the national ceilings set in Annex VIII should be adjusted accordingly. No amount should be fixed for Member States that have decided to set at 1 the coefficient provided for under Annex VII(H). (9) The maximum amount of Community contribution to the financing of work programmes drawn up by certified organisations of operators in the olive oil sector should be set, according to the coefficient applied to the amount withheld under Article 110(i)(4) of Regulation (EC) No 1782/2003, notified by the Member States concerned. (10) The maximum amount of aid for tobacco referred to in Article 110l(1) of Regulation (EC) No 1782/2003 should be adjusted according to the value of the coefficient referred to in Annex VII(I), notified by the Member States concerned, and the national ceilings set in Annex VIII to that Regulation should be adjusted accordingly. No amount should be fixed for Member States that have decided to set at 1 the coefficient provided for under Annex VII(I). (11) For the sake of clarity, it is appropriate to publish the budgetary ceilings for the Single Payment Scheme for 2006 after deduction, from the revised ceilings of Annex VIII to Regulation (EC) No 1782/2003, of the ceilings established for the payments referred to in Articles 66 to 70 of that Regulation. (12) The maximum amount of funds available to Member States having joined the European Union in 2004 and applying the Single Area Payment Scheme for granting separate sugar payments in 2006 under Article 143ba of Regulation (EC) No 1782/2003 should be established on the basis of their notifications. (13) For Member States having joined the European Union in 2004 and implementing the Single Area Payment Scheme provided for in Title IVa of Regulation (EC) No 1782/2003 in 2006, the annual financial envelopes for 2006 should be fixed in accordance with Article 143b(3) of that Regulation. (14) Regulation (EC) No 1782/2003 should be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. The budgetary ceilings for 2006 referred to in Articles 66 to 69 of Regulation (EC) No 1782/2003 are set out in Annex I to this Regulation. 2. The budgetary ceilings for 2006 referred to in Article 70(2) of Regulation (EC) No 1782/2003 are set out in Annex II to this Regulation. 3. The budgetary ceilings for 2006 referred to in Article 71(2) of Regulation (EC) No 1782/2003 are set out in Annex III to this Regulation. 4. The budgetary ceilings for the single payment scheme for 2006 referred to in Title III of Regulation (EC) No 1782/2003 are set out in Annex IV to this Regulation. 5. The annual financial envelopes for 2006 referred to in Article 143b(3) of Regulation (EC) No 1782/2003 are set out in Annex V to this Regulation. 6. The maximum amounts of funding available to the Czech Republic, Latvia, Lithuania, Hungary, Poland and Slovakia for granting separate sugar payment in 2006, as referred to in Article 143ba(4) of Regulation (EC) No 1782/2003, are set out in Annex VI to this Regulation. Article 2 The maximum Community contribution to financing the work programmes drawn up by certified operators in the olive oil sector under Article 110i(4) of Regulation (EC) No 1782/2003 shall be as follows: (in EUR million) Greece 11,098 France 0,576 Italy 35,991 Article 3 Regulation (EC) No 1782/2003 is hereby amended as follows: 1. in Article 110i(3), first subparagraph, the table is replaced by the following table: (in EUR million) Spain 103,14 Cyprus 2,93 Malta 0,07 Slovenia 0,17 2. In Article 110l(1) the table is replaced by the following table: (in EUR million) 2006-2009 Germany 21,287 Spain 70,599 France 48,217 Italy (except Apulia) 189,366 Portugal 8,468 3. In Annex VII, point K(2), table 1 is replaced by the table contained in Annex VII to this Regulation. 4. Annex VIII is replaced by the text contained in Annex VIII to this Regulation. 5. Annex VIIIa is replaced by the text contained in Annex IX to this Regulation. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Regulation (EC) No 319/2006 (OJ L 58, 28.2.2006, p. 32). (2) OJ L 42, 14.2.2006, p. 1. Regulation amended by Regulation (EC) No 318/2006 (OJ L 58, 28.2.2006, p. 1). ANNEX I BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH ARTICLES 66 TO 69 OF REGULATION (EC) No 1782/2003 2006 Calendar year (Amount in EUR thousand) BE DK DE EL ES FR IT NL AT PT FI SE UK Flanders Scotland Area payments for arable crops 372 670 1 154 046 Durum wheat supplementary payment 42 025 14 820 Suckler cow premium 77 565 260 242 733 137 70 578 79 031 Additional suckler cow premium 19 389 26 911 1 279 99 9 503 Special beef premium 33 085 24 420 37 446 Slaughter premium, adults 47 175 101 248 62 200 17 348 8 657 Slaughter premium, calves 6 384 560 79 472 40 300 5 085 946 Sheep and goat premium 855 183 499 21 892 600 Sheep premium 66 455 Sheep and goat supplementary premium 55 795 7 184 200 Supplementary sheep premium 19 572 Aid for area under hops 2 277 98 27 Article 69, all sectors 3 020 Article 69, arable crops 47 323 141 712 1 878 5 840 Article 69, rice 150 Article 69, beef and veal 8 810 54 966 28 674 1 684 10 118 29 800 Article 69, sheep and goat meat 12 615 8 665 616 Article 69, cotton 13 432 Article 69, olive oil 22 196 5 658 Article 69, tobacco 7 578 2 353 Article 69, sugar 1 794 16 150 6 389 1 005 Article 69, dairy products 19 763 ANNEX II BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH ARTICLE 70 OF REGULATION (EC) No 1782/2003 2006 Calendar year (Amount in EUR thousand) Belgium Greece Spain France Italy Netherlands Portugal Finland Article 70(1)(a) Aid for seeds 1 397 1 400 10 347 2 310 13 321 726 272 1 150 Article 70(1)(b) Arable crops payments 23 Grain legumes aid 1 Crop specific aid for rice 3 053 Tobacco aid 166 ANNEX III BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH ARTICLE 71 OF REGULATION (EC) No 1782/2003 2006 Calendar year (Amount in EUR thousand) Malta Slovenia Area payments for arable crops 203 14 550 Aid for seeds 34 40 Suckler cow premium 31 6 050 Additional suckler cow premium 4 730 Special beef premium 235 6 780 Slaughter premium, adults 168 4 510 Slaughter premium, calves 630 Beef extensification payment 6 250 Additional payments to beef producers 22 1 040 Sheep and goat premium 62 610 Sheep and goat supplementary premium 21 210 Additional payments to sheep and goat producers 3 30 Olive oil 47 120 Aid for area under hops 350 Sugar 2 284 ANNEX IV BUDGETARY CEILINGS FOR THE SINGLE PAYMENT SCHEME 2006 Calendar year (Amount in EUR thousand) Member State Belgium 475 641 Denmark 981 539 Germany 5 644 898 Greece 2 041 887 Spain 3 529 453 France 6 060 555 Ireland 1 335 311 Italy 3 593 132 Luxembourg 36 602 Netherlands 325 103 Austria 540 440 Portugal 365 645 Finland 519 628 Sweden 630 451 United Kingdom 3 914 945 ANNEX V ANNUAL FINANCIAL ENVELOPES FOR THE SINGLE AREA PAYMENT SCHEME 2006 Calendar year (Amount in EUR thousand) Member State Czech Republic 310 457 Estonia 35 150 Cyprus 17 236 Latvia 48 429 Lithuania 128 534 Hungary 445 499 Poland 997 483 Slovak Republic 128 640 ANNEX VI MAXIMUM AMOUNT OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE SUGAR PAYMENTS REFERRED TO IN ARTICLE 143ba OF REGULATION (EC) No 1782/2003 2006 Calendar year (Amount in EUR thousand) Member State Czech Republic 19 130 Latvia 4 219 Lithuania 6 547 Hungary 26 105 Poland 99 135 Slovakia 11 813 ANNEX VII Table 1 Ceilings for amounts to be included in the reference amount of farmers (Amount in EUR thousand) Member State 2006 2007 2008 2009 and subsequent years Belgium 47 429 60 968 74 508 81 752 Czech Republic 27 851 34 319 40 786 44 245 Denmark 19 314 25 296 31 278 34 478 Germany 154 974 203 607 252 240 278 254 Greece 17 941 22 455 26 969 29 384 Spain 60 272 74 447 88 621 96 203 France 152 441 199 709 246 976 272 259 Ireland 11 259 14 092 16 925 18 441 Italy 79 862 102 006 124 149 135 994 Latvia 4 219 5 164 6 110 6 616 Lithuania 6 547 8 012 9 476 10 260 Hungary 26 105 31 986 37 865 41 010 Netherlands 41 743 54 272 66 803 73 504 Austria 18 971 24 487 30 004 32 955 Poland 99 135 122 906 146 677 159 392 Portugal 3 940 4 931 5 922 6 452 Slovenia 2 284 2 858 3 433 3 740 Slovakia 11 813 14 762 17 712 19 289 Finland 8 255 10 332 12 409 13 520 Sweden 20 809 26 045 31 281 34 082 United Kingdom 64 340 80 528 96 717 105 376 ANNEX VIII ANNEX VIII National ceilings referred to in Article 41 (Amount in EUR thousand) Member State 2005 2006 2007 2008 2009 2010 and subsequent years Belgium 411 053 580 376 593 395 606 935 614 179 611 805 Denmark 943 369 1 015 479 1 021 296 1 027 278 1 030 478 1 030 478 Germany 5 148 003 5 647 175 5 695 607 5 744 240 5 770 254 5 774 254 Greece 838 289 2 143 603 2 170 117 2 174 631 2 177 046 1 987 715 Spain 3 266 092 4 635 365 4 649 913 4 664 087 4 671 669 4 673 546 France 7 199 000 8 236 045 8 282 938 8 330 205 8 355 488 8 363 488 Ireland 1 260 142 1 335 311 1 337 919 1 340 752 1 342 268 1 340 521 Italy 2 539 000 3 791 893 3 813 520 3 835 663 3 847 508 3 869 053 Luxembourg 33 414 36 602 37 051 37 051 37 051 37 051 Netherlands 386 586 428 329 833 858 846 389 853 090 853 090 Austria 613 000 633 577 737 093 742 610 745 561 744 955 Portugal 452 000 504 287 571 277 572 268 572 798 572 494 Finland 467 000 561 956 563 613 565 690 566 801 565 520 Sweden 637 388 670 917 755 045 760 281 763 082 763 082 United Kingdom 3 697 528 3 944 745 3 960 986 3 977 175 3 985 834 3 975 849 ANNEX IX ANNEX VIIIa National ceilings referred to in Article 71c (Amount in EUR thousand) Calendar year Czech Republic Estonia Cyprus Latvia Lithuania Hungary Malta Poland Slovenia Slovakia 2005 228 800 23 400 8 900 33 900 92 000 350 800 670 724 600 35 800 97 700 2006 294 551 27 300 12 500 43 819 113 847 446 305 830 980 835 44 184 127 213 2007 377 919 40 400 16 300 60 764 154 912 540 286 1 640 1 263 706 58 958 161 362 2008 469 986 50 500 20 400 75 610 193 076 672 765 2 050 1 572 577 73 533 200 912 2009 559 145 60 500 24 500 90 016 230 560 802 610 2 460 1 870 392 87 840 238 989 2010 644 745 70 600 28 600 103 916 267 260 929 210 2 870 2 155 492 101 840 275 489 2011 730 445 80 700 32 700 117 816 303 960 1 055 910 3 280 2 440 492 115 840 312 089 2012 816 045 90 800 36 800 131 716 340 660 1 182 510 3 690 2 725 592 129 840 348 589 Subsequent years 901 745 100 900 40 900 145 616 377 360 1 309 210 4 100 3 010 692 143 940 385 189